 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe question under comparable circumstances.' The facts ofthis case, however, do not warrant a finding that the Employerpreempted the last opportunity for discussion and made im-possible the presentation of the Petitioner'sviews undercircumstances approximating equality. We think that herethere was sufficient time between the speech and the electionfor the Petitioner to request a similar opportunity to present itsviews to the employees. As no request was made by thePetitioner, we find that the Employer has not interfered withthe election of March 6, 1953.Having sustained the Employer's exceptions to the finding ofthe Regional Director upon which he basedhis recommendationthat the election be set aside, we find that the Petitioner'sobjections do not raise substantial and material issues withrespect to the conduct of the election. Accordingly, the objec-tions are hereby overruled,and we shall issue a certification ofresults of election based on the tally of ballots.[The Board certified that a majority of the validballots wasnot cast for Printing Specialty and Paper Products Union No.388, International Printing Pressmen and Assistants' Union ofNorth America, AFL, and that the said labor organization isnot the exclusive representative of the employees in the unitheretofore found appropriate]Chairman Farmer and Member Peterson took no part in theconsideration of the above Supplemental Decision and Certifi-cation of Results of Election.2 Hill BrothersCompany, 100 NLRB964; Foreman& Clark, Inc., 101 NLRB 40.ROBERTS BROTHERSandRETAIL CLERKS INTERNATIONALASSOCIATION,AFL, LOCAL201.Case No. 36-CA-347.July 24, 1953DECISION AND ORDERUpon the charge duly filed on December 8, 1952, by Retail .Clerks International Association, AFL, Local 201, herein calledtheUnion,theGeneral Counsel of the National LaborRelations Board, herein called the General Counsel, by theRegional Director for the Nineteenth Region issued a complaintdated February 26, 1953,against Roberts Brothers,hereincalled the Respondent, alleging that the Respondent interferedwith, restrained,and coerced and is interfering with, restrain-ing, and coercing its employees in the exercise of their rightsguaranteed in Section7 of the Act, andthereby engaged in andis engaging in an unfair labor practicewithinthe meaning of106 NLRB No. 74. ROBERTS BROTHERS373Section 8(a) (1) of the Act.Copies of the complaint,the charge,and notices of hearing were duly served upon the Respondentand the Union on or about February 26, 1953.With respect to the unfair labor practice,the complaintalleges,in substance,that on or about December 6, 1952, theRespondent conducted a poll among its employees on thequestion of whether the employees desired to be representedby the Union for the purposes of collective bargaining, inviolation of Section 8 (a) (1) of the Act.Thereafter all parties entered into a stipulation which setforth an agreed statement of facts.The stipulation providesthat the parties thereby waived their rights to a hearing andto the taking of testimony before a Trial Examiner of theNationalLaborRelationsBoard.The stipulation furtherprovides that,upon such stipulation and the record as thereinprovided,the Board may make findings of fact,conclusions oflaw, and may issue the Decision and Order as if the same factshas been adduced in open hearing before a duly authorizedTrial Examiner of the Board.The aforesaid stipulation is hereby approved and acceptedand made part of the record in this case.In accordance withSection 102.45 of the National Labor Relations Board Rulesand Regulations,this proceeding was duly transferred to andcontinued before the Board.Upon the basis of the aforesaid stipulation,and the entirerecord in this case, the Board,having duly considered thebrief filed by the Respondent,makes the following:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTRespondent is an Oregon corporation,having its principaloffice and place of business in the city of Portland,Oregon,and operating department stores in Portland,Salem,Corvallis,and Eugene,Oregon.The Respondent in the 12-month periodpreceding the issuance of the complaint, in the course andconduct of its business,has caused merchandise valued inexcess of $25,000 to be shipped to and through States of theUnited States other than the State of Oregon.We find that the Respondent is engaged in commerce withinthe meaning of Section 2 (6) and(7) of the Act.H.THE ORGANIZATION INVOLVEDRetail Clerks International Association,AFL, Local 201, isa labor organization within the meaning of Section 2(5) of theAct. 3 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.UNFAIRLABOR PRACTICEA. The issue and surrounding relevant factsThe sole issue in this case, on the facts stipulated by theparties, is whether the Respondent violated Section 8 (a) (1)of the Act by conducting a secret poll to ascertain its em-ployees' desires as to representation by the Union whichclaims to represent a majority of such employees.By letter dated December 3, 1952, the Union informed theRespondent that it represented a majority of the employeesemployed at the Employer's store in Eugene, Oregon.On or about December 6, 1952, the Respondent's store man-ager calleda meetingof all store employees, during the courseof which he addressed the employees from a prepared scriptconcerningthe Respondent's feelingstoward union organizationand membership. The statements contained in this address didnot exceed the "free-speech" provision of Section 8 (c) of theAct and are not alleged specifically in the complaint to consti-tute an unfair labor practice. The statements, however, clearlyindicated the Respondent's desirenot to have the Union repre-sent the employees. Before concluding his speech, the storemanager made the following remarks:We are interested in determining the desires of all of you.Ishall pass out a slip of paper on which are typed twowords, "Against" and "For." If you desire the Union vote"for." If you areagainst,placean "X" along side theword "against." This is a survey to determine yourfeelings and obviously it will be a secret ballot for ourinformation. I thank you for your kind indulgence duringthismatter.Accordingly, one of the employees passed out among theemployees present at the meeting slips of paper which con-tained the words "For" and "Against." Each employeeindicated his desire on his slip of paper without signing hisname and placed the slip into a box. The store manager countedthe ballots after the employees had returned to work. Later inthe day he posted a bulletin in the store cafeteria announcingthat 16 employees had voted "For," 30 hadvoted "Against,"and 1 ballot was"cast but not counted."At the time of the balloting, there were approximately 44regular and regular part-time nonsupervisory employees ofthe Respondent working in the store. At the same time therewere approximately 23 temporary employees employed by theRespondent in the Eugene store. It is not ascertainable to whatextent temporary employees voted in the balloting except thattherewere 12 more votes cast than there were regular andregular part-time nonsupervisory employees employed by theRespondent at that time. ROBERTS BROTHERS375B.Conclusions with respect to the employee pollThe Respondent contends that Section 8 (a) (1) of the Act wasnot violated because the poll was conducted in an atmospherefree from other Employer unfair labor practices. We find nomerit in this contention. For the reasons stated in ProteinBlenders, Inc., 105 NLRB 890, we find that the Respondent,by conducting a private poll of its employees to determine theirunion sentiment under the circumstances set forth above,violated Section 8 (a) (1) of the Act thereby interfering with,restraining, and coercing its employees in the exercise of theirrights guaranteed by Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection with its operations described in sectionI,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has interfered with, re-strained, and coerced its employees by polling them as totheir union desires, in violation of Section 8 (a) (1) of the Act,we shall order it toceaseand desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Upon the basis of the above findings of fact and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.Retail Clerks International Association, AFL, Local 201,is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By polling its employees as to their union sentiment theRespondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7of the Act, and has violated Section 8 (a) (1) of the Act.3.The aforesaid unfair practice is an unfair labor practiceaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNationalLabor Relations Board hereby orders that the Re- 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent,Roberts Brothers,and its officers,agents. succes-sors, and assigns,shall:1.Cease and desist from conducting polls among its em-ployees to determine their union sentiment or in any otherlike or related manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization,form labor organizations,to join or assist Retail Clerks Inter-nationalAssociation,AFL, Local 201, or any other labororganization,to bargain collectively through representatives oftheir own choosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid and pro-tection, or to refrain from any or all such activities,except tothe extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Post at its store in Eugene,Oregon,copies of the noticeattached hereto and marked "Appendix."' Copies of suchnotice, to be furnished by the Regional Director for theNineteenthRegion, shall, after being duly signed by theRespondent'sauthorized representative,be posted by theRespondent immediately upon receipt thereof, in conspicuousplaces including all places where notices to employees arecustomarily posted, and maintained by it for a period of sixty(60) consecutive days thereafter.Reasonable steps shall betakenby theRespondent to insurethatsaid notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Chairman Farmer took no part in the consideration of theabove Decision and Order.'in the event that this Order isenforcedby a decree of the United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEES OF ROBERTS BROTHERSPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNationalLabor Relations Act, as amended, we hereby notifyyou that:WE WILL NOT poll our employees concerning theirdesires or wishes relative to the Retail Clerks Interna-tional Association, AFL, Local 201, or any other labororganization,or inany like orrelated manner interfere MONARCH FOUNDRY COMPANY377with, restrain, or coerce our employees in the exerciseof their rights of self-organization, to form labor organi-zations,or to join or assist the above-named union or anyother labororganization,to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purposes of collectivebargaining or other mutual aid or protection, orto refrainfrom any or all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.All of our employees are free to become or remain, orrefrain from becoming or remaining, members of the above-named union or any other labor organization, except to theextent that this right may be affected by an agreement in con-formity with Section 8 (a) (3) of the Act.ROBERTS BROTHERS,Employer.Dated................By...... ..........................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.MONARCHFOUNDRYCOMPANYandINTERNATIONALMOLDERS AND FOUNDRY WORKERS UNION OF NORTHAMERICA, AFL.Case No.13-CA-1276. July 24, 1953DECISION AND ORDEROn April 23, 1953, Trial Examiner Arthur E. Reymanissued his Intermediate Report in the above-entitled pro-ceeding, finding that the Respondent engaged in and was en-gaging incertain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmativeaction, asset forth in the copy of the Intermediate Reportattached hereto. Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions, and1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersin connection with this case to a three-member panel [Members Houston, Styles, and Peter-son].106 NLRB No. 73.